Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The amendment filed January 14, 2021, is acknowledged and has been entered.  Claims 3 and 11-13 have been canceled.

2.	Claims 1-2 and 4-10 are pending and are under examination.

Grounds of Rejection Withdrawn

3.	Unless specifically reiterated below, Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.  Notably, the 103 rejection has been obviated in view of the Boissel Declaration, primarily paragraph 24 of the declaration.   This paragraph states that “I was surprised by how well the bicistronic plasmid construct worked in generating NK-92 cells that have stable, high-level expression CD16 158V over extended time periods. Further, I had not expected these cells to have superior levels of ADCC compared to the retrovirus-generated 176V cells. Based on my experience, NK-92 cells require lower IL-2 concentration to survive/proliferate relative to the concentration required to be efficiently cytotoxic. It was surprising to me that the levels of ER-IL-2 produced by CD 16 158V/ER-IL2 cells, and the alternative NK-92 cell lines produced using the bicistronic construct, were sufficient to support both proliferation AND strong cytotoxicity.”  Accordingly, the declaration establishes unexpected results for the bicistronic plasmid construct in engineered NK-92 cells as currently claimed in in creating superior ADCC which would be effective to treat cancers in conjunction with a cytotoxic antibody.  Notably, the declaration also states in paragraph 23 that Dr. Boissel would expect other antibodies to provide superior ADCC based on the data obtained with rituximab, trastuzumab and avelumab.  The Examiner does not have any evidence to doubt this declaration and in the absence of any evidence this declaration is sufficient to establish unexpected results reasonably commensurate in scope (see MPEP 716.02(d)) to the claimed invention to obviate the 103 prior art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment 

Grounds of Rejection Maintained

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claims 1-2 and 4-10 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-11 of US Patent 10,456,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the patent recite methods of treating cancer using NK-92 cells in combination with rituximab (see claims 1 and 8) as instantly claimed.
Accordingly, the subject matter claimed in the instant application would be seen as anticipated by the patent or an obvious variation of the subject matter claimed in the patent in view of the state of art.

The claims of the patent recite compositions in NK-92 cells in combination with rituximab (see claims 1 and 12) encompassed by the instant claims.  
Accordingly, the subject matter claimed in the instant application would be seen as anticipated by the patent or an obvious variation of the subject matter claimed in the patent in view of the state of art.
Response to Arguments
In the response Applicant has indicated that they will consider filing terminal disclaimers upon identification of allowable claims. 
In response, the rejections will be maintained until appropriately resolved as terminal disclaimers have not been filed. 




Conclusion
7.         No claims are allowed.  

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 21, 2020